375 F.2d 1011
154 U.S.P.Q. 75
F. PALICIO Y COMPANIA, S.A., Cifuentes Y compania, PorLarranaga, S.A., Menendez, Garcia Y compania,Limitada, and Tabacalera Jose L. Piedra,S.A., Plaintiffs-Appellants-Appellees,v.Gilbert P. BRUSH and Monroe Percy Bloch, co-partners, doingbusiness under the firm name and style of Brush &Bloch, Defendants-Appellants-Appellees.
No. 415, Docket 30984.
United States Court of Appeals Second Circuit.
Argued April 17, 1967.Decided April 26, 1967.

Leonard B. Boudin, New York City (Rabinowitz & Boudin, New Victor Rabinowitz, New York City, on the brief), for plaintiffs-appellants-appellees.
Jac M. Wolff, New York City (Brush & Bloch, New York City, Monroe Percy Bloch, New York City, on the brief), for defendants-appellants-appellees.
Before MOORE, KAUFMAN and FEINBERG, Circuit Judges.
PER CURIAM:


1
Having considered the various points raised by plaintiffs-appellants-appellees and defendants-appellants-appellees, we are of the opinion that Judge Bryan's discussion of the facts and his analysis and application of the law are correct; we therefore affirm on the basis of his well reasoned opinion reported at 256 F.Supp. 481 (S.D.N.Y.1966).